MEMORANDUM OPINION


No. 04-07-00255-CV

GARBARIDA, INC. and Eliot Garza,
Appellants

v.

CATCAR, L.L.C.,
Appellee

From the County Court at Law No. 3, Bexar County, Texas
Trial Court No. 322086
Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	September 5, 2007

JOINT MOTION TO SET ASIDE AND REMAND GRANTED; SET ASIDE AND REMANDED
	The parties have filed a joint motion stating they have fully resolved and settled all issues in
dispute. The parties ask that we set aside the trial court's judgment without regard to the merits and
remand the cause to the trial court for rendition of judgment in accordance with the settlement
agreement. See Tex. R. App. P. 42.1(a)(2)(B). The parties have agreed that each party will bear its
own costs.
	We grant the motion. The judgment of the trial court is set aside without regard to the merits
and the cause is remanded to the trial court for rendition of judgment in accordance with the parties'
agreement. See Tex. R. App. P. 42.1(a)(2)(B). The costs of this appeal shall be borne by the party that
incurred them.
							PER CURIAM